Order affirmed, with $10 costs and disbursements. Memorandum: The fact that defendants are nonresidents has no pertinency. It was not necessary that the action be brought in the county where one of the parties resides. The motion, however, in the exercise of judicial discretion was properly denied. All concur. (Appeal from order of Genesee Special Term denying motion by defendants to change the place of trial from Genesee County to Jefferson County, in automobile negligence actions.) Present — McCurn, P. J., Vaughan, Kimball, Bastow and Goldman, JJ.